 Case 3:19-mj-00143-DJN Document 1 Filed 11/06/19 Page 1 of 2 PageID# 1



                    IN THE UNITED STATES DISTRICT COURT

                   FOR THE EASTERN DISTRICT OF VIRGINIA

                                     Richmond Division



UNITED STATES OF AMERICA,                                   CRIMINAL NO. 3:19mj

        V.



WILLIAM A. RINALDI-DIAZ,

               Defendant

                              CRIMINAL INFORMATION


       THE UNITED STATES ATTORNEY CHARGES THAT:

At all relevant times:


        1. The defendant, WILLIAM A. RINALDI-DIAZ, was on Fort Lee, Virginia, in

the Eastern District of Virginia.

       2. Fort Lee, Virginia is property administered by the Department of Defense and

is within the special territorial jurisdiction of the United States and this Court.

                                        COUNT ONE


                                    (Citation No.9494263)

       On or about October 12, 2019, in the Eastern District of Virginia at Fort Lee,

Virginia, property administered by the Department of Defense, within the jurisdiction of

this Court, and being a place within the special territorial jurisdiction of the United States,

defendant, WILLIAM A. RINALDI-DIAZ, was found operating a motor vehicle under

the influence of alcohol, with a blood alcohol concentration of0.13 grams per 210 liters

of breath.
 Case 3:19-mj-00143-DJN Document 1 Filed 11/06/19 Page 2 of 2 PageID# 2




(In violation of Title 18, United States Code, Section 13, assimilating the 1950 Code of

Virginia, as amended. Sections 18.2-266 and 18.2-270 et seq.)




                                                G. ZACHARY TERWILLIGER
                                                UNITED STATES ATTORNEY



                                          By:              /s/
                                                Gabrielle S. Heim
                                                Special Assistant United States Attorney
                                                United States Attorney's Office
                                                919 East Main Street, Suite 1900
                                                Richmond, VA 23219
                                                Phone:(804)765-1542
                                                Fax:(804)765-1950
                                                gabrielle.s.heim.mil@mail.mil
